United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1803
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Daniel F. Ramirez,                       *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: August 29, 2007
                                 Filed: September 6, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       A jury found Daniel F. Ramirez (Ramirez) guilty of conspiring to distribute
marijuana, in violation of 21 U.S.C. § 846; possessing marijuana with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1); and possessing a firearm in
furtherance of drug trafficking, in violation of 18 U.S.C. § 924(c)(1)(A). The district
court1 imposed a sentence of 120 months’ imprisonment and 5 years’ supervised
release. On appeal, his counsel has filed a brief under Anders v. California, 386 U.S.
738 (1967), and has moved to withdraw. We affirm.

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       We conclude the evidence, viewed in the light most favorable to the verdict,
was sufficient to support Ramirez’s convictions, and the district court did not abuse
its discretion by denying his motion for a new trial based on a juror’s failure to
disclose pertinent information during voir dire. See United States v. Ruiz, 446 F.3d
762, 768-70 (8th Cir.), cert. denied, 127 S. Ct. 537 (2006) and 127 S. Ct. 1027 (2007).

      After reviewing the record independently pursuant to Penson v. Ohio, 488 U.S.
75 (1988), we conclude there are no non-frivolous issues for appeal. Accordingly, we
affirm the judgment of the district court, and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-